Filed 12/29/22 P. v. Hill CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E078401

 v.                                                                      (Super.Ct.No. RIF077884)

 ANGELA HILL,                                                            OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Matthew Perantoni,

Judge. Affirmed.

         Robert F. Somers, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Charles C. Ragland, Assistant Attorney General, Melissa Mandel and Adrian R.

Contreras, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Angela Hill appeals from the trial court’s denial of her petition for resentencing

under former section 1170.95 (now section 1172.6) of the Penal Code after an evidentiary

hearing.1 (Undesignated statutory references are to the Penal Code.) Hill argues that the

trial court erred by considering statements she made at a parole suitability hearing in

determining her eligibility for resentencing. We find no error and affirm.


                                     BACKGROUND

       In 1998, Hill, her cousin Charles D. Redeaux, Robert S. Seberry, and Nathaniel J.

Criss were charged with the first degree murder of Reed Q., with the special circumstance

of lying in wait. (§§ 187, subd. (a), 190.2, subd. (a)(15).) The trials of Criss and Hill

were severed from those of Seberry and Redeaux.

       Seberry pled guilty to voluntary manslaughter for a stipulated state prison term of

11 years, in exchange for testifying against the others. Redeaux was convicted of first

degree special circumstances murder.

       Criss and Hill were tried together but to separate juries. The jury found Criss

guilty of first degree murder and found true the special circumstance. The jury found Hill

guilty of first degree murder. The court acquitted Hill of the lying in wait allegation

before the case was submitted to the jury. The court sentenced Criss to life imprisonment

without the possibility of parole. The court sentenced Hill to 25 years to life. We

affirmed the convictions of Hill and Criss. (People v. Criss (Mar. 27, 2003, E030952)

[nonpub. opn.].)

1     Effective June 30, 2022, section 1170.95 was renumbered as section 1172.6,
without any change in text. (Stats. 2022, ch. 58, § 10.)

                                              2
       In 2015, Hill petitioned for a writ of habeas corpus, contending that her first

degree murder conviction was no longer valid in light of People v. Chiu (2014) 59

Cal.4th 155, 166. The People stipulated that the conviction was based on aider and

abettor liability under a natural and probable consequences theory, which had become

invalid under Chiu. The People elected to have Hill’s conviction reduced to second

degree murder and to have her resentenced accordingly. The court granted the habeas

petition, reduced Hill’s conviction to second degree murder, and modified her sentence to

15 years to life in prison.

A. Hill’s Resentencing Petition

       In 2019, Hill petitioned under then section 1170.95 to vacate her murder

conviction and to be resentenced. The trial court concluded that the statute was

unconstitutional and denied the petition. We reversed. (People v. Hill (July 9, 2020,

E072935) [nonpub. opn.].)

       On remand, the trial court issued an order to show cause why Hill was not entitled

to relief. The court held a hearing on the petition and took judicial notice of the record

from Hill’s trial, our opinion on direct appeal, and the transcript from Hill’s parole

suitability hearing. Defense counsel objected to admission of the parole hearing

transcript.

B. The Trial

       We summarize the relevant facts described in our prior nonpublished opinion in

the direct appeal. (People v. Criss, supra, E030952.)



                                              3
       Hill was in a romantic relationship with Reed. The two lived together for

approximately three months until sometime in November 1997.

       Several days after Reed moved out, Hill reported to law enforcement that her

home had been burglarized. Hill told a friend that she suspected that Reed had done it.

Reed later tried to sell the same person some of Hill’s property. Hill asked Redeaux to

stay at her house because she was afraid.

       On November 10, 1997, Redeaux and Hill met with Seberry, one of Redeaux’s

friends. Hill told the men that Reed had burglarized her home and kicked in her door.

Redeaux said he wanted to “fuck the guy up.” Hill repeated the story to Criss, who

arrived later. Redeaux reiterated that he wanted to “fuck up” Reed. Seberry and Criss

agreed to help him do so. They planned to lure Reed to Hill’s house.

       Hill arranged to pick up Reed later that night. She wanted to spend some time

alone with Reed in her bedroom, after which the men could proceed with their plan.

Redeaux went with Hill to pick up Reed. Criss and Seberry parked across the street from

the apartment where Redeaux and Hill picked up Reed. Shortly after Hill, Redeaux, and

Reed arrived back at Hill’s house, Criss and Seberry arrived and pretended that they were

there to see Redeaux. Everyone went inside. The men smoked methamphetamine. Hill

and Reed then went to the bedroom. Hill had given her car keys to Redeaux. Redeaux,

Criss, and Seberry drove to a store.




                                            4
       Redeaux outlined further details of the plan to attack Reed. Redeaux told Seberry

and Criss to follow his lead and said he would strike first. The men agreed to a certain

signal on which they would begin the attack.

       When the men returned from the store, Hill was waiting in the garage and seemed

annoyed that they had been gone so long. Everyone went inside and joined Reed in the

bedroom. Reed became upset and made a rude remark to Hill. Redeaux took exception

to the remark. Reed took out a pocketknife and started playing with it. Hill nodded and

winked at Redeaux.

       Reed exited the bedroom, and Redeaux followed him. As Reed turned the corner

of the hallway, Redeaux attacked Reed. Criss and Seberry went into the hallway and saw

Reed face down on the floor. Redeaux had Reed pinned down and was punching Reed in

the head. Reed was unable to fight back.

       Redeaux then got up and gestured to Criss. Criss kicked Reed 10 to 20 times on

Reed’s body and head. Reed struggled to get up. Seberry pushed Reed down with his

foot. Criss kicked Reed a few more times. Reed remained on the floor and made a noise

that sounded like “snoring.”

       Redeaux wrapped cellophane around Reed’s head. Criss helped Redeaux place

Reed on a blanket that Hill gave them. Redeaux told Criss to get an electrical cord,

which Criss did. Redeaux strangled Reed with the cord. Criss said, “Let’s wrap him up.”

Hill got another blanket and some rope.




                                             5
        Redeaux, Criss, and Seberry drove away with Reed’s body in the back of a truck

and disposed of the body. Before they left, Hill burned Reed’s wallet. When the men left

Hill’s home, she was cleaning blood from the hallway carpet.

        After the killing, Hill told a friend and Reed’s mother that she had last seen Reed

when she dropped him off at a grocery store. The night after the killing, Criss told a

friend that “we killed somebody” the previous night. Criss explained that the victim had

been “set up.” Criss said that he and his companions hung out with the victim to catch

him off guard and then attacked him suddenly. Criss explained that he was limping

because he had kicked the victim so many times. Criss said that the victim would not die

after the beating, so “[w]e put a bag over him,” and Redeaux choked him with a wire.

Criss told his friend where Reed’s body was located.

        The friend called law enforcement and relayed what Criss had told him. Reed’s

body was found several days later. The cause of death was ligature strangulation.

        Law enforcement interviewed Criss twice after finding Reed’s body. Criss first

denied that he recognized Reed or had been involved in assaulting him. Criss then

admitted that he was at Hill’s home when Reed was there and that there was a discussion

earlier that day about assaulting Reed. Criss described the events leading to the attack.

Criss acknowledged kicking Reed “a couple of times,” injuring his own ankle in the

process. Redeaux hit and kicked Reed. Reed began making a “whining” sound, and

Criss then kicked Reed two more times. Criss said that Redeaux strangled Reed with a

cord.



                                              6
       Redeaux testified on Hill’s behalf. He admitted that Hill told him that Reed

burglarized her home, but Redeaux denied that Hill asked him to beat up Reed. Redeaux

also denied soliciting Criss and Seberry to help him. According to Redeaux, no one

talked about assaulting Reed on the night of the killing.

       Redeaux testified that he offered to drive Reed home after Reed and Hill argued in

the bedroom. In the hallway, Reed turned on Redeaux with a knife. Redeaux struck

Reed in the face, and Reed dropped the knife. Redeaux got on top of Reed and hit him in

the face. Redeaux claimed that Reed then got up and went after Redeaux again. Redeaux

fought back, and the men ended up on the ground. Criss kicked Reed two or three times.

Reed started “snoring.” Redeaux denied strangling Reed.

       Redeaux claimed that Hill was unaware of the altercation. Redeaux told Hill that

he had “dropped Reed off.”

       Hill testified on her own behalf. She claimed that she never asked anyone to

threaten or to assault Reed for burglarizing her home. Hill denied asking Criss and

Seberry to follow her to Reed’s house. Hill said that she took Redeaux with her to pick

up Reed because she was unsure what “type of mood” Reed would be in. But she

intended to ask Reed to come to her house.

       Hill testified that she was unaware of anything unusual taking place at her home.

She and Reed had sex in her bedroom. Redeaux, Seberry, and Criss went to the store.

Afterward, all the men smoked methamphetamine. Redeaux said he would take Reed

home. Hill remained in her bedroom and listened to music. She did not know there was



                                             7
a fight in the hallway. She denied cleaning the carpet or burning the contents of Reed’s

wallet. She claimed not to have noticed any blood on the carpet later that night. Hill

assumed that Redeaux had taken Reed home.

C. 2016 Parole Suitability Hearing

       In 2016, Hill described her crime at a parole hearing. She explained that at the

hearing she intended to honor Reed and his family by being truthful about what happened

for the first time.

       Reed had burglarized her home twice and also kicked in her door twice. She

called law enforcement on both occasions. Redeaux then came to stay with Hill. Reed

called Hill’s mother and aunt and would not stop. Redeaux suggested that Reed needed

“his ass beat,” and Hill agreed. Redeaux and Hill went to Redeaux’s friend’s house, and

she told Criss and Seberry about the burglary and told them that she wanted Reed beaten

up. Redeaux told Seberry and Criss that Reed would have drugs on him, so they agreed

to beat up Reed.

       At Hill’s home later that night, they all planned the attack. Hill devised the plan to

pick up Reed, with Criss and Seberry following her and Redeaux. She wanted Reed to

believe it was a “honeymoon period” between them. She directed Seberry and Criss to

pretend like they were showing up at her home coincidentally.

       When planning the attack, everyone talked about beating up Reed. But Hill “knew

that Reed could be killed in the midst of the beating, and [she] was okay with it.”




                                             8
       After they picked up Reed and everyone was at her house, Hill and Reed went into

her bedroom. Hill had sex with Reed in order “to put him at ease” and knew that he

would be hurt afterward. Reed became jealous after they had sex and followed Hill into

the bathroom with a “little pocket knife.” Reed did not threaten Hill but “came in behind

[her], and he just sat his arm on [her] shoulder, had the knife in his hand,” and stood there

for a couple of seconds.

       Redeaux, Criss, and Seberry had been gone at a store. When they returned, they

smoked methamphetamine with Reed. Reed accused the men of stealing

methamphetamine from him and made a rude remark to Hill. “And that’s when [Hill]

told [Redeaux] to go get [Reed], and that’s when [Redeaux] followed [Reed] out and

punched him in the hallway.” Hill confirmed that she was directing the attack to some

extent because she told Redeaux “to go get [Reed], don’t let him go.”

       Hill remained in the bedroom and was not in the hallway, but she knew that

Redeaux followed Reed. She heard a “bang,” and Criss and Seberry went into the

hallway. Hill went into the hallway too and saw Redeaux standing over Reed, but she

said the beating was not yet “severe.” Hill asked Reed if he was ready to leave her alone,

and Reed responded, “F you, and these N words, too.” Hill responded to Reed in kind

and walked away. As she was walking away, she saw Criss kick Reed in the head.

       When Hill returned to Reed’s location, Redeaux and Criss were standing on either

side of Reed and they were both holding onto an electrical cord and strangling Reed. Hill

“didn’t say stop.” Hill could have stopped the murder “at any time, but [she] chose not



                                             9
to.” She “wanted it to go all the way through.” When she realized Reed was being

strangled, she “was okay with it.”

       Asked if she wanted Reed murdered, Hill responded, that she did not “in the

beginning,” because they “never talked about that.” Upon reflection, she realized that she

“really wanted revenge and [she] really was okay with him being murdered.” She wanted

the “finality” of death so Reed would stop bothering her.

       Hill confirmed that she was the “ringleader” that night and “the driving force”

behind the killing. She set “the wheels in motion which resulted in this killing.” She

admitted that she was the reason that Reed and all three of her codefendants were at her

house the night Reed was killed.

D. The Ruling on the Resentencing Petition

       The trial court denied Hill’s petition for resentencing. Considering the record

from Hill’s trial, our opinion on direct appeal, and the transcript from Hill’s parole

suitability hearing, the court found “beyond a reasonable doubt, that the evidence is

sufficient to establish Ms. Hill acted as a direct aider and abettor of the homicide and

acted actually with both expressed and implied malice.”

                                       DISCUSSION

       Hill argues that the transcript from her parole suitability hearing should have been

excluded under Evidence Code section 352 because it was more prejudicial than

probative. She also argues that the statements she made in that hearing should have been




                                             10
afforded use immunity under People v. Coleman (1975) 13 Cal.3d 867 (Coleman). We

are not persuaded.

       “Murder, whether in the first or second degree, requires malice aforethought.

(§ 187.) Malice can be express or implied. It is express when there is a manifest intent to

kill (§ 188, subd. (a)(1)); it is implied if someone kills with ‘no considerable provocation

. . . or when the circumstances attending the killing show an abandoned and malignant

heart’ (§ 188, subd. (a)(2)).” (People v. Gentile (2020) 10 Cal.5th 830, 844 (Gentile).)

“[W]hen a person directly aids and abets a murder, the aider and abettor must possess

malice aforethought.” (Ibid.) “A person aids and abets the commission of a crime when

he or she, (i) with knowledge of the unlawful purpose of the perpetrator, (ii) and with the

intent or purpose of committing, facilitating or encouraging commission of the crime, (iii)

by act or advice, aids, promotes, encourages or instigates the commission of the crime.”

(People v. Cooper (1991) 53 Cal.3d 1158, 1164.)

       Effective January 1, 2019, Senate Bill No. 1437 (2017-2018 Reg. Sess.) amended

section 188 to provide that, with the sole exception of first degree felony murder, a

defendant cannot be convicted of murder unless the defendant acted with malice.

(§§ 188, subd. (a)(3), 189, subd. (e); Gentile, supra, 10 Cal.5th at p. 846.) Senate Bill

No. 1437 also amended section 189 to impose additional requirements for first degree

felony murder liability. (§ 189, subds. (e), (f).) Because of the amendment to section

188, defendants can no longer be convicted of murder under the natural and probable

consequences doctrine. (Gentile, at p. 851.)



                                             11
       Senate Bill No. 1437 also created a procedural mechanism for retroactive

application of amended sections 188 and 189 to defendants who were convicted of

murder under prior law but could no longer be convicted because of those amendments.

(§ 1172.6.) If such a defendant makes a prima facie showing of eligibility for relief, then

the court must issue an order to show cause and conduct an evidentiary hearing, at which

the prosecution bears the burden of proof beyond a reasonable doubt that the defendant is

guilty of murder under current law. (Id., subds. (c), (d).) The admission of evidence at

the hearing is generally governed by the Evidence Code, and the parties may “offer new

or additional evidence to meet their respective burdens.” (§ 1172.6, subd. (d)(3).)2

       Hill argues that the trial court abused its discretion under Evidence Code section

352 by relying on the parole hearing transcript, because its probative value was

substantially outweighed by its prejudicial effect.3 She argues that the “transcript was

prejudicial because [she] essentially admitted aider and abettor liability for [Reed’s]

murder at her parole hearing whereas no other evidence definitely proved her murder


2      Senate Bill No. 775 (2021-2022 Reg. Sess.) amended then section 1170.95
effective January 1, 2022. The hearing on Hill’s petition occurred before the
amendments took effect. The prosecutor and the petitioner could admit new or additional
evidence under the version of the statute effective when the trial court held the
evidentiary hearing on Hill’s petition. (Former § 1170.95, subd. (d)(3).) Senate Bill No.
775 clarified the evidentiary rules applicable at the hearing. (Stats. 2021, ch. 551,
§§ 1(d), 2.) Hill does not contend that the statutory changes affected her evidentiary
hearing.

3     Evidence Code section 352 provides that a “court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.”

                                             12
liability.” We review a trial court’s ruling under Evidence Code section 352 for abuse of

discretion (People v. Lewis (2001) 25 Cal.4th 610, 637), and we conclude that Hill’s

argument lacks merit.

          Hill’s argument is that the parole hearing transcript was prejudicial because it was

highly probative of her liability as a direct aider and abettor. The argument fails because

it is based on a misunderstanding of what constitutes prejudice under Evidence Code

section 352. “Evidence is not ‘prejudicial’ merely because it is harmful to a criminal

defendant’s case.” (People v. Lapenias (2021) 67 Cal.App.5th 162, 174 (Lapenias).)

That is because “essentially all relevant evidence introduced by the prosecution is likely

to be harmful to a defendant’s case. Evidence only creates ‘undue prejudice’ if the

evidence tends to evoke an emotional bias against the defendant, and the evidence has

relatively little importance based on the specific issues involved in the particular case.”

(Ibid.)

          We agree with Hill that her admissions at the parole hearing were highly probative

of her liability for Reed’s murder as a direct aider and abettor. That, however, does not

render the evidence prejudicial under Evidence Code section 352. (Lapenias, supra, 67

Cal.App.5th at p. 174.) Hill does not contend that admission of the transcript was

prejudicial for any reason aside from its probative value, so we conclude that Hill did not

make the requisite showing of prejudice to demonstrate that the trial court abused its

discretion by admitting the evidence.




                                               13
       Hill also argues that the trial court abused its discretion under Evidence Code

section 352 because “the probative value of the transcript was minimal because it was

unreliable.” She contends that the “transcript was unreliable evidence to determine

murder liability because she was incentivized to inculpate herself in the offense.” The

argument fails for several reasons. First, the existence of an incentive to give inculpatory

or exculpatory testimony may affect the probative value of the testimony, but that relates

to the testimony’s weight, not its admissibility. (People v. Villa (2020) 55 Cal.App.5th

1042, 1051.) Hill had an incentive to exculpate herself when she testified at trial, but that

did not render the testimony inadmissible at trial or at the evidentiary hearing on her

resentencing petition. Second, to the extent the statements Hill made at the parole

suitability hearing were unreliable, the trial judge considering her eligibility for

resentencing relief was “ideally situated to determine whether the incentives at a specific

parole hearing mesh with the statute’s goal of aligning punishment with true culpability.

When there are valid reasons to doubt the probity of a parole hearing statement, the trial

judge can hear and appraise arguments in the case’s context and accord the statement due

weight. Trial judges are expert at evaluating—word by word—whom and what to

believe in individual situations.” (People v. Mitchell (2022) 81 Cal.App.5th 575, 590

(Mitchell).) Third, even if the probative value of the transcript was diminished by Hill’s

incentive to inculpate herself at the parole hearing, Hill has still failed to show that

admission of the transcript carried any risk of undue prejudice within the meaning of




                                              14
Evidence Code section 352. The trial court consequently did not abuse its discretion by

admitting the parole hearing transcript.

       Hill next argues that the trial court erred by admitting the parole hearing transcript

because Hill’s statements at the parole hearing were entitled to use immunity under

Coleman, supra, 13 Cal.3d at page 889. We follow the decisions of the Courts of Appeal

that have addressed this issue and conclude that Coleman use immunity does not apply in

this context. (People v. Myles (2021) 69 Cal.App.5th 688, 704-706 (Myles); People v.

Anderson (2022) 78 Cal.App.5th 81, 93; Mitchell, supra, 81 Cal.App.5th at pp. 588-590;

People v. Duran (2022) 84 Cal.App.5th 920, 930-932 (Duran).)

       In Coleman, the Supreme Court held that “as a judicial rule of evidence” a

probationer’s testimony at a probation revocation hearing held before the disposition of

criminal charges based on the same underlying conduct is inadmissible in the

prosecution’s case-in-chief during the subsequent criminal trial. (Coleman, supra, 13

Cal.3d at pp. 889, 892.) In creating that exclusionary rule, Coleman balanced the

probationer’s due process right to be heard at the revocation hearing (id. at pp. 873-874)

against the defendant’s right against self-incrimination at trial (id. at pp. 875-878).

Coleman explained that the purpose of the newly created exclusionary rule was “to

encourage the fullest possible truthful disclosure of relevant facts and circumstances at

the revocation hearing by allowing a probationer who does testify at [the] revocation

hearing nonetheless to enjoy unimpaired the full protection of the privilege against self-

incrimination at [the] subsequent trial.” (Id. at p. 892.)



                                              15
       The petitioner in Myles argued that under Coleman the statements she made in her

parole suitability hearing should be inadmissible to determine her eligibility for

resentencing under then section 1170.95. (Myles, supra, 69 Cal.App.5th at p. 704.) The

Court of Appeal disagreed. (Id. at pp. 705-706.) Myles explained: “The Fifth

Amendment privilege against self-incrimination protects persons from being compelled

by ‘“governmental coercion”’ to serve as witnesses against themselves in ‘“any criminal

case.”’ [Citation.] A section 1170.95 hearing, however, ‘“is not a trial de novo on all the

original charges.” [Citation.] Rather, it is a postconviction proceeding “due to the

Legislature’s inclusion of section 1170.95 in Senate Bill No. 1437 . . . , [as] an ‘act of

lenity’ [citation], allowing for the retroactive application of the new law governing

accomplice liability for . . . defendants already serving valid sentences for murder.”’

[Citations.] Because a sentence modification under section 1170.95 [now section 1172.6]

is an act of lenity and not a criminal trial, the wrongful admission of evidence does not

implicate defendant’s constitutional rights under the Fifth Amendment.” (Ibid.; Duran,

supra, 84 Cal.App.5th at p. 930.)

       We agree with and adopt the reasoning in Myles, supra, 69 Cal.App.5th at pages

705-706. We therefore conclude that Hill’s statements at the parole suitability hearing

were not entitled to use immunity under Coleman and thus were admissible to determine

whether she was eligible for resentencing relief.

       For all of these reasons, we conclude that the trial court did not err by admitting

the parole hearing transcript at the evidentiary hearing on Hill’s resentencing petition.



                                              16
                                   DISPOSITION

     The order denying Hill’s petition for resentencing is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             MENETREZ
                                                                        J.


We concur:

SLOUGH
              Acting P. J.
FIELDS
                        J.




                                          17